Case 1:19-cv-04694-PKC-RER Document 1-1 Filed 08/14/19 Page 1 of 1 PagelD #: 11

JS 44 (Rev. 02/19)

The JS 44 civil cover sheet and the information contained herein ne
provided by local rules of court. This form, approved by the Judici
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I.

(a) PLAINTIFFS

RICHARD ROE

(b) County of Residence of First Listed Plaintiff

CIVIL COVER SHEET

QUEENS

(EXCEPT IN U.S. PLAINTIFF CASES)

Pie ee EERE Nam DER
MICHAEL VALENTINE, 61 THIRD PLACE, BROOKLYN 11231

STE 402, NYC 10038

al Conference of the United States in

NOTE:

Attorneys (If Known)

 

DEFENDANTS
ST. JOHN'S UNVERSITY & JANE DOE

County of Residence of First Listed Defendant

ither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
eptember 1974, is required for the use of the Clerk of Court for the

QUEENS

(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)

a

q

1 U.S. Government
Plaintiff

2 U.S. Government
Defendant

oF 3 Federal Question

(U.S. Government Not a Party)

14 Diversity

(Indicate Citizenship of Parties in Item I)

 

(For Diversity Cases Only)

Il. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff

and One Box for Defendant)

PTF DEF PTF DEF
Citizen of This State 1 x 1 Incorporated or Principal Place o4 4
of Business In This State
Citizen of Another State O 2 O 2 Incorporated and Principal Place gos a5
of Business In Another State
Citizen or Subject of a O3 © 3. Foreign Nation O6 O86

 

 

 

 

 

 

 

 

Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)
If CONTRACT. TORTS FORFEITURE/PENALTY_ BANKRUPTCY
0 110 Insurance PERSONAL INJURY PERSONAL INJURY | 625 Drug Related Seizure 0 422 Appeal 28 USC 158
1 120 Marine 0 310 Airplane 01 365 Personal Injury - of Property 21 USC 881 |0 423 Withdrawal
© 130 Miller Act (1 315 Airplane Product Product Liability © 690 Other 28 USC 157
1 140 Negotiable Instrument Liability 1 367 Health Care/
1 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS
& Enforcement of Judgment Slander Personal Injury 1 820 Copyrights
C1 151 Medicare Act (1 330 Federal Employers’ Product Liability C1 830 Patent
C1 152 Recovery of Defaulted Liability 1 368 Asbestos Personal C1 835 Patent - Abbreviated
Student Loans 1 340 Marine Injury Product New Drug Application
(Excludes Veterans) 0 345 Marine Product Liability 1 840 Trademark
C1 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY
of Veteran’s Benefits 0 350 Motor Vehicle QO 370 Other Fraud 0 710 Fair Labor Standards 0 861 HIA (1395ff)
C1 160 Stockholders’ Suits (1 355 Motor Vehicle 1 371 Truth in Lending Act 0 862 Black Lung (923)
0 190 Other Contract Product Liability 1 380 Other Personal 1 720 Labor/Management 1 863 DIWC/DIWW (405(g))
(1 195 Contract Product Liability | 1 360 Other Personal Property Damage Relations 1 864 SSID Title XVI
(1 196 Franchise Injury (1 385 Property Damage 1 740 Railway Labor Act 1 865 RSI (405(g))
(1 362 Personal Injury - Product Liability (1 751 Family and Medical
Medical Malpractice Leave Act
L REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS _|1 790 Other Labor Litigation FEDERAL TAX SUITS
(1 210 Land Condemnation 0 440 Other Civil Rights Habeas Corpus: 1 791 Employee Retirement C1 870 Taxes (U.S. Plaintiff

1 220 Foreclosure

1 230 Rent Lease & Ejectment
O 240 Torts to Land

1 245 Tort Product Liability
(4 290 All Other Real Property

 

0 441 Voting

© 442 Employment

O 443 Housing/
Accommodations

1 445 Amer. w/Disabilities -
Employment

C1 446 Amer. w/Disabilities -
Other

2% 448 Education

C1 463 Alien Detainee

(1 510 Motions to Vacate
Sentence

1 530 General

(1 535 Death Penalty

Other:

1 540 Mandamus & Other

O 550 Civil Rights

(1 555 Prison Condition

(1 560 Civil Detainee -
Conditions of
Confinement

 

Click here for: Nature of Suit Code Descriptions.
OTHER STATUTES ]

0 375 False Claims Act

O 376 Qui Tam (31 USC
3729(a))

1 400 State Reapportionment

0 410 Antitrust

430 Banks and Banking

1 450 Commerce

11 460 Deportation

01 470 Racketeer Influenced and
Corrupt Organizations

1 480 Consumer Credit

0 485 Telephone Consumer
Protection Act

1 490 Cable/Sat TV

1 850 Securities/Commodities/
Exchange

© 890 Other Statutory Actions

1 891 Agricultural Acts

1 893 Environmental Matters

(1 895 Freedom of Information

Income Security Act or Defendant) Act
O 871 IRS—Third Party 11 896 Arbitration
26 USC 7609 1 899 Administrative Procedure

Act/Review or Appeal of

IMMIGRATION Agency Decision

 

C1 462 Naturalization Application
C1 465.Other Immigration
Actions

1 950 Constitutionality of
State Statutes

 

 

 

 

V. ORIGIN (Place an “x” in One Box Only)

1 Original

Proceeding

VI. CAUSE OF ACTION

112 Removed from
State Court

oO 3

Remanded from
Appellate Court

1 4 Reinstated or

6 Multidistrict
Litigation -
Transfer

O 8 Multidistrict
Litigation -
Direct File

1 5 Transferred from
Another District
(specify)

Reopened

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

20 U.S.C. 1682 ET SEQ

 

 

Brief description of cause:

 

 

 

 

 

DISCRIMINATION BASED UPON GENDER
VII. REQUESTED IN O CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. 2,050,000.00 JURY DEMAND: M Yes No
VIII. RELATED CASE(S) . —
IF ANY (See instructions): JUDGE DOCKET NUMBER
DATE RE O; RNE F RECORD
08/14/2019 Vz
FOR OFFICE USE ONLY i
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
